07/07/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 21-0135
                                     _________________



 IN THE MATTER OF:

 A.M.M.R. and M.L.R.M.R.,                                         ORDER

             Youths in Need of Care.


                                     _________________

      Counsel for Appellant Father has filed a motion for a 45-day extension of time
within which to file his opening brief. Counsel has also filed a separate motion to
consolidate DA 21-0135, In the Matter of A.M.R.R., A Youth in Need of Care, and
DA 21-0136, Matter of M.L.R.M.R., A Youth in Need of Care.
      The Court notes that these two matters, along with DA 21-0106, Matter of
M.L.R.M.R., A Youth in Need of Care, were consolidated into one case, DA 21-0135,
Matter of A.M.M.R. and M.L.R.M.R., Youths in Need of Care, on June 25, 2021. Therefore,
the motion to consolidate is moot.
      IT IS HEREBY ORDERED that motion is for extension of time is GRANTED.
Appellants Father’s opening brief shall be filed on or before September 2, 2021.
      No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                   July 7 2021